Citation Nr: 1402858	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-14 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for PTSD finding that new and material evidence had not been received to reopen the claim.  The Veteran testified at an RO hearing in February 2009.  In March 2010, the Veteran testified before an Acting Veterans Law Judge (AVLJ) at a Board hearing at the RO.  That AVLJ subsequently left the Board.  The Veteran declined the opportunity for another hearing.  38 U.S.C.A. § 7107(c) (West 2002).

In February 2011, the Board reopened the service connection claim for PTSD after determining that new and material evidence had been received, but remanded the claim for additional development.  The claim was returned to the Board in December 2012 but it was determined that the medical opinion provided was inadequate, so the case was remanded again for a supplemental opinion.  In June 2013, the Board again remanded this case for the same reason.  

The claim on appeal was originally adjudicated as service connection for PTSD; but the medical evidence also shows a long-standing diagnosis of schizophrenia, as well as other psychiatric diagnoses of record, including depression and personality disorder.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curium), the issue has been modified to encompass all psychiatric disorders of record that can be reasonably described by the Veteran's claim.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDING OF FACT

A psychiatric disorder, currently diagnosed as depressive disorder, is attributable to service.  


CONCLUSION OF LAW

A psychiatric disorder, currently diagnosed as depressive disorder, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, a psychosis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that 38 C.F.R. § 3.303(b) provides that with chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of cases, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and the Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that the regulation creating a presumption of service connection for "chronic diseases" manifesting during service and then again at any later date (38 C.F.R. § 3.303(b)), is only available to establish service connection for the "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above.  The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection or service connection via continuity of symptomatology.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A personality disorder is not considered a disease or an injury for VA compensation purposes and, therefore, except as provided in 38 C.F.R. § 3.310(a), disability resulting from it cannot be service connected as a matter of express VA regulation.  However, this exception mentioned (§ 3.310(a)) pertains to the granting of service connection instead on a secondary basis, and disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See, too, Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996); and VAOPGCPREC 82-90 (July 18, 1990).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records (STRs) reflect that the Veteran was hospitalized in 1970 and afforded psychotherapy treatment after he displayed difficulty in controlling his impulses.  He complained of being depressed and also endorsed psychotic manifestations, such as auditory hallucinations.  He was diagnosed as having a personality disorder, mixed type, which did not exist prior to his entry onto active duty.

Following his separation from service, July 1976 private treatment reports noted that the Veteran had difficulty with violence and paranoia.  A December 1977 private report diagnosed explosive personality disorder.  The Veteran underwent psychological testing which yielded results consistent with the personality functioning of an explosive personality.  In addition, the Veteran's test results suggested an underlying sociopathic personality.  It was also noted that the Veteran had elevations on his "schizophrenia scale."  A subsequent January 1978 impression was that the Veteran had a sociopathic rather than explosive personality.  This was confirmed in a March 1979 private report which indicated that the Veteran had a personality disorder, sociopathic type.  In September 1979, the Veteran reported being depressed.  He was placed on Elavil and Haldol.

In April 1984, the Veteran was afforded a VA examination which indicated that the Veteran had signs of schizophrenia, alcohol dependence, and a personality disorder, but a period of hospitalization was required to resolve the nature of his disability.  At the time of the examination, the Veteran admitted to hearing voices of males and females, two of the males tell him to do violent things.  He also stated that he could put himself into a trance, but could not explain exactly what these trance-like episodes were like.  Thereafter, a period of hospitalization did not follow.  

Medical records dated 1984 to 1985 indicated that the Veteran had an adjustment reaction of adult life.  Anxiety and depression were reported.  A December 1985 VA neuropsychiatric examination diagnosed personality disorder, mixed type.  At that time, the Veteran again stated that he could put himself into a hypnotic state.  

A January 1986 medical record showed that the Veteran was noted to have depression with possible suicidal tendencies.  A January 1986 hospital report stated that the Veteran had an adjustment reaction with depression as well as a mixed personality disorder with antisocial, immature mood swings.  An August 1986 report noted an adjustment reaction of adult life with mixed personality disorder.

In a May 1987 letter, a VA psychiatrist indicated that the Veteran had been seen for a personality disorder, but indicated the possibility of schizophrenia.  He noted that the Veteran had undergone psychological testing which indicated some psychotic symptoms that pointed in the direction of schizophrenia and away from a personality disorder.  An August 1987 VA letter stated that the Veteran was in the Day Psychiatric Hospital at the Veterans Administration Medical Center at Omaha and had been for a year.  It was indicated that his history revealed that he suffered a schizophrenic break in about 1982 and remained under treatment for this diagnosis at this time.  The Board notes that while the 1982 report is not of record, this history is consistent with the record.  As a result of his schizophrenia, the examiner indicated that the Veteran exhibited a great deal of anergia and anhedonia and difficulty with thinking and concentrating.  

An August 1987 VA examination also diagnosed schizophrenic disorder, paranoid type.  A September 1987 VA neuropsychiatric examination concluded that the Veteran had schizophrenic disorder paranoid type.  His mood was noted to be depressed.  The examiner noted that the Veteran appeared to have active psychotic symptoms including auditory hallucinations and feelings that his thoughts were controlled by others.  It was recommended that the Veteran continue in the Day Hospital program and continue to receive anti-psychotic treatment.  A May 1989 VA examination diagnosed schizophrenia, paranoid type, in partial remission, on medication.  The examiner noted that the Veteran's level of functioning would be considered poor in that, he reported that he heard voices and he was willing to act on those voices.  In July 1989, the Veteran was hospitalized for history of depression and a borderline personality disorder after he engaged in a fight with his son.

The Veteran was examined by VA in May 1991.  The diagnoses were schizoaffective disorder, chronic; premorbid personality disorder with mixed features.  The examiner reviewed the Veteran's history, noting the Veteran's problems with violence and getting along with others since his military service.  It was also noted that he was initially diagnosed as having a personality disorder, but later psychological testing endorsed a schizophrenic profile and he was treated with antipsychotic medications.  For the most part, that examiner noted that the Veteran had been consistently followed on an outpatient basis.  

The Veteran was hospitalized in May 1994 for history of depression and borderline or mixed personality disorder.  January 1995 records diagnose PTSD, dysthymia, and dissociative fugue.

The Veteran was afforded a VA PTSD examination in April 1995 which diagnosed PTSD, rule out major depression.  The stressors reported were seeing dead bodies, losing friends, and having a fellow service member shoot a gun in his direction during military service.  A November 1996 VA examination also diagnosed PTSD.  VA records dated in 2006 reflected treatment for depression and anxiety with PTSD.  2007 records documented treatment for PTSD.

In September 2007, the RO issued a formal finding on a lack of information required to verify a stressor.  Although the RO contacted the U.S. Army Crime Records Center to verify the shooting stressor, there was no official record.  Nevertheless, the Veteran continued treatment for PTSD.  

In August 2011, the Veteran was treated by VA.  The diagnoses were dementia, questionable Alzheimer's disease, PTSD, and depression.  

In November 2011, the Veteran was afforded a VA examination.  It was noted that one of the Veteran's confirmed stressors (a more recently reported stressor) was dropping a crate of mortar rounds on his foot in service.  However, upon further questioning, the examiner ruled this out as a stressor, as the Veteran indicated that he never feared for his life and that he knew that the fuses were not stored in the rounds, which made them safe to handle.  The examiner indicated that the Veteran was actively pursuing treatment for depression and PTSD in a specialty mental health clinic and had recently completed a stay on a psychological residential rehabilitation unit.  His outpatient treatment plan included psychiatric medication management and individual counseling.  It was further noted that since the most recent documented neurocognitive assessment in 2008, the Veteran had suffered a stroke event.  Based on the current assessment, the examiner stated that it could not be determined whether the Veteran was currently experiencing mental illness or other emotional difficulties related to his military service.  The Veteran was unable or unwilling to give direct and full answers to the majority of questions asked of him, possibly either due to a conscious or unconscious attempt to avoid discussing difficult material or to the Veteran's declining cognitive functioning related to his diagnosis of dementia.  He endorsed experiencing many traumatic events in his life and a number of symptoms of depression, anxiety, and possible PTSD, but it was unclear what caused these symptoms, specifically what and how severe they might be, and when they began.  The impression was Axis I diagnosis of vascular dementia by history and depression by history; and Axis II diagnosis of borderline personality disorder by history.  The examiner found that the Veteran did not meet the criteria for PTSD.  The examiner also opined that the Veteran did not have a psychiatric disorder that began or was caused by active military service.  The rationale was that for PTSD, the Veteran denied that he was involved in actual or threatened serious injury and that there was no evidence to support that the vascular dementia was related to the military service.  The diagnosis of borderline personality disorder was an enduring pattern of inner experience and behavior that deviated markedly from the expectation of an individual's culture and was considered stable and of long duration with onset traced back to at least adolescence or early adulthood.  

In December 2012 the Board remanded this claim again finding that although the VA examiner briefly discussed some of the Veteran's previously diagnosed mental disorders, such as dementia and borderline personality disorder, he did not comment specifically upon depression nor did he comment on the significance of the Veteran's apparent ongoing treatment for PTSD.  The VA examiner also did not comment on the Veteran's service records, which indicated that he was hospitalized in May 1970 during service and had been followed in group and individual psychotherapy since March 1970 and was discharged on medication and recommended to follow up with psychotherapy.  

A supplementary opinion was obtained in December 2012 by the same examiner who had provided the previous opinion in November 2011.  The examiner indicated that a diagnosis of schizoaffective disorder was never confirmed in documentation of symptomatology and that PTSD had been the most consistent diagnosis.  The dementia diagnosis had been documented by neuropsychological testing in August 2011.  The examiner also determined that those records indicated that it was less likely than not that the Veteran's present mental conditions were related to military service.  However, the Veteran did not provide any rationale for his opinions, other than to note that the service records were reviewed.  Specifically, the examiner did not clearly explain why none of the Veteran's current psychiatric disorders are related to service, especially considering that he has a history of psychiatric treatment and prescription for medication dating back to his military service, and continuous psychiatric treatment from 1976, a few years after service, to present.  Also, the examiner dismissed the Veteran's history of schizophrenia by stating that the diagnosis was never confirmed in documentation of symptomatology and that PTSD had been the most consistent diagnosis.  While from 1995 onward, the impression of the Veteran's psychiatric status was PTSD, a review of the record shows multiple confirmed diagnoses of schizophrenia and anti-psychotic medication that was first prescribed in service in May 1970.  

In July 2013 the Veteran underwent yet another VA examination.  The examiner gave an Axis I diagnosis of depressive disorder and noted that while the Veteran had been given multiple diagnoses in the past, including PTSD, schizophrenia, major depressive disorder, and dementia, he only met the criteria for depressive disorder.  The examiner went on to note the Veteran's long-standing history of psychiatric treatment since service up to the last VA examination in 2011.  After noting the Veteran's history the examiner found that there was not clear and unmistakable (i.e., undebatable evidence) that the Veteran had a psychiatric disorder prior to service.  The examiner also determined that it was less likely as not that the current depressive disorder had its clinical onset during active service or was related to any in-service disease, event, or injury.  The examiner noted that the rationale for the opinions was based on the current examination of the Veteran, along with a review of the information in the records.  The examiner indicated that while the Veteran had a long history of mental health treatment there was no clear information to make the diagnoses found in the record.  For instance, while there were references to hearing voices, which appeared to have led to a diagnosis of schizophrenia, there was no clear data to substantiate this.  There also was an ongoing diagnosis of PTSD, but previous examination did not substantiate a stressor to meet the DSM-IV Criteria A.  Also there was the possibility of a personality disorder, but the examiner found that no clear data was found to support the diagnosis.  The examiner noted that based on the Veteran's borderline range of intellectual capability, the examiner was not able to establish a clear picture of dementia.  The examiner also found that given the history of extensive treatment for PTSD it appeared that the Veteran was capable of repeating symptomatology that is known to accompany PTSD, and might fabricate whether these symptoms really existed for him.  Last the examiner added:  "The clinical picture in this case is certainly cloudy, given all the various information, which at times appears to vary, and is often conflicting.  When one adds in the Veteran's ethnic and religious background, and family setting, it is even more difficulty to sort out the picture.  I have done my best to describe the current picture and its etiology."

The Board notes that the Veteran has exhibited a pattern of psychiatric symptoms since service and beginning in service, including psychotic manifestations.  Although he was originally diagnosed as having a personality disorder, psychological testing yielded a consistent diagnosis of schizophrenia in the 1980's.  In the 1990's, the diagnosis was primarily interpreted as PTSD.  However, recent VA examination concluded that the Veteran does not have PTSD and have questioned earlier diagnoses.  The most recent VA examination stated that the current diagnosis is a depressive disorder.  A review of the recent medical opinions, and as noted above, reveals deficits in the explanation and rationale.  Even the most recent examination questioned the substantiation of the earlier schizophrenia diagnosis and indicated that the current depressive disorder was not related to service.  However, the Board disagrees that there is not clear information in the claims file regarding prior treatment and diagnosis and the earlier examiners were certainly competent to render those diagnoses based not only on examination, but psychological testing at that time.  Therefore, while the most recent examination yielded a valid diagnosis, the rationale behind the conclusion regarding etiology is flawed based on the longitudinal record.  In sum, while the diagnoses from 1970 onward are varying, it is clear that the Veteran began suffered from his psychiatric symptoms while he was in the military.  In fact, at that time, the examiners indicated that the symptoms, diagnosed at that time as a personality disorder, did not exist prior to his entry into service, indicative of service incurrence.  His manifestations have remained rather consistent over the decades, but the examiners have provided different diagnoses.  There has in fact been a continuation of symptomatology, including of psychotic symptoms, since 1970.  

In affording the Veteran all reasonable doubt, the Board finds that the Ventra's psychiatric disability, currently diagnosed as a depressive disorder, began during his military service and continued to the present time.  Since the Veteran does not carry a diagnosis of PTSD presently, there is no need to review his claim under those standards.  However, the Board accepts that his psychotic diagnoses, over the years are all part of the same underlying psychiatric pathology.  Accordingly, service connection is warranted.  


ORDER

Service connection for a psychiatric disorder, currently diagnosed as depressive disorder, is granted.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


